PROVOSTY, J.
The relators are the Business Men’s Racing Association and its officers. They obtained an injunction in the civil district court against the district attorney and the superintendent of police to prevent them' from attempting to charge them with a violation of Act 57 of 1908, prohibiting gambling on horse races by the operation of betting books, French mutual pooling devices, auction pools, or any other device, and providing penalties for violation of the act. Disregarding this injunction, the district attorney filed information against the said officers in the criminal district court, division B, presided over by the respondent judge, and the criminal prosecutions were being proceeded with when the said relators filed in this court the present application for a writ of prohibition to be addressed to tbe respondent judge prohibiting him from proceeding further with said prosecutions.
The ground of the injunction was that such criminal imosccutions would injure the property rights of the petitioners, and would be unreasonable and arbitrary, as the question of whether the mode of betting on tbe race track of the relators was a violation of said statute had already been considered by tbe Supreme Court and decided in the negative.
The ground of the present application to this court is that the continuation of said criminal prosecution will be ruinous to tbe said Business Men’s Racing Association, and that mere proceedings for contempt against the district attorney for violation of the said injunction would not afford adequate remedy, as in the meantime the irreparable injury to the relators would be done.
From tbe return of tbe learned respondent judge we transcribe as follows:
“Article 845 of tbe Code of Practice provides that a writ of prohibition ‘only issues to courts of inferior judges which exceed the bounds of their jurisdiction.’
“Article 139 of the Constitution provides that: ‘The criminal district court shall have exclusive original jurisdiction for the trial and punishment of all offenses when the penalty of death, imprisonment at hard labor or imprisonment without hard labor for any time exceeding six months, or a fine exceeding $300--00 may be imposed.’
“Relators stand charged in respondent's court with an offense of which the criminal district court has exclusive trial jurisdiction. It is therefore plain that, so 'far as the trial of *849relators is concerned, your respondent had jurisdiction.
“Therefore, if your respondent has exceeded the bounds of his jurisdiction, it must arise from some other cause than the nature of the~ offense charged, or, in other words, that though under the Constitution respondent had jurisdiction of the case, something has happened which has removed the case from your respondent’s jurisdiction. The question then for you; '>onors to decide is in what way has your respondent exceeded the bounds of a jurisdiction which confessedly is lodged in him? What has happened to take away from your respondent the trial of the case, the right to try which is vested in him by the Constitution?
“Nothing is better settled than that the civil district court and the criminal district court is each a separate and independent tribunal, and each utterly without power to control in any way the action of the other; that when, therefore, one of these tribunals exceeds the bounds of its jurisdiction, the remedy lies only in the Supreme Court. It is respectfully submitted that relators have by their own allegations put themselves out of court. They confess that the civil district court is without authority to issue an injunction against your respondent, but they say that an issuance of an injunction by the civil district court against the district attorney is, in effect, an injunction against your respondent;' in other words, they seek to make your honors believe that they believe that what cannot be directly accomplished can be accomplished by indirection. What relators seek to do is really to contrive a device for obtaining that which the law says they shall not, under any circumstances, obtain.
“Nothing is better settled than that no man is bound by proceedings to which ho is a stranger. Tour respondent was not made a party to the injunction sued out against the district attorney and the chief of police; hence he could under no circumstances be bound by the proceedings in that case.
“When it was moved before respondent that relators’ trial should be continued until such time as the injunctions issued by the civil district court against the district attorney and the chief of police should have been disposed of, it was not urged that the jurisdiction of the criminal district court had been ousted by the issuance of an injunction; but, had such proposition been urged, respondent would have forthwith overruled it as being absolutely contrary to the Constitution of this state and to the settled jurisprudence of Louisiana.
“Tour respondent is in no wise interested in any controversy that may be pending between relators and the district attorney, nor is it any concern of your respondent whether the district attorney has or has not been guilty of contempt of the injunction issued against him by the civil district court, but your respondent is vitally interested in preserving the dignity and usefulness of the court over which he presides, and he feels that to hold that an injunction against the district attorney ties up prosecutions in the criminal district court makes his court sink into not only an inferior tribunal, but into a tribunal in which the exercise of a jurisdiction conferred by the Constitution is taken away- from him and lodged in a court having no jurisdiction in criminal matters.
“There are other rights to be protected than merely the alleged rights of property. The granting of the relief prayed for by relators would completely paralyze the administration of criminal justice, and could prevent the trial of the murderer, the forger, the embezzler, or the ravisher. If, upon the bare allegation that his property rights are involved in a prosecution which the district attorney contemplates bringing against him, such person has the right by means of an injunction issued by a civil court to prevent the judge of a criminal court from taking cognizance of any prosecution that might be instituted against this accused, then the administration of criminal justice becomes a lamentable farce. Such things cannot be. This matter was decided adversely to relators’ pretensions in the matter of State ex rel. Walker v. Judge, 39 La. Ann. 132, 1 South. 437.
“Relators invoke the exercise of our supervisory jurisdiction through the writs of prohibition and certiorari, for the purpose of restraining the respondent judge and the district attorney of the parish of Orleans from proceeding further in certain criminal prosecutions instituted and pending in the criminal district court of said parish, for alleged violations of Act No. 18 of 1S86, commonly known as the ‘Sunday Law,’ and of annulling the proceedings already had in said causes.
“The grounds assigned for the relief sought are twofold, viz.:
“(1) Because said criminal prosecutions were instituted in, and entertained by, the said criminal district court, in violation of an injunction previously issued by division A of the civil district court for the parish of Orleans, restraining the mayor of New Orleans, the chief of police, the several recorders of the city, the district attorney, the assistant district at*851torney, and the criminal sheriff for the parish of Orleans from arresting- or instituting proceedings against relators for any violation of the provisions of said Act No. IS until the further order of said civil district court.
“(2) Because said Act No. 18 of 1S86, having been passed by the General Assembly in violation of the Constitutions of the United Stales and of the state of Louisiana, is not a valid law, and the alleged violation thereof by relators is not a crime, and cannot form the basis of a criminal prosecution against them. * * *
“What effect had the injunction issued by division A of the civil district court upon the, jurisdictional power and authority of the criminal district court?
“We are bound to hold that it liad none. The criminal district court derives its jurisdiction exclusively from the Constitution, and is in no manner subordinate to, or subject to the control of, the civil district court, which is vested with no power of any kind to cur-, tail, extend, suspend, or regulate its actions in any case.
“It is proper to say that the judge of the civil district court, who issued this injunction, has not assumed, and never would have thought of assuming, to exercise any such power.
“His injunction is not addressed to the criminal district court or to the judges thereof. It is addressed to certain other public officers, who are vested with functions, not judicial, in the execution of the criminal laws of the state.
“The judge of the civil district court is not a party to this application, and we are not called upon to adjudge the validity or regularity of his proceedings.
“Conceding their validity, argumenti gratia, they do not concern, and are entirely inoperative upon, the respondent judge; and, so far-as the district attorney is concerned, if he has violated the injunction addressed to him, the remedy is not found in appeal to our supervisory jurisdiction, but in a proceeding for contempt before the judge who issued the injunction.
“The power assumed by the judge of the civil district court is analogous to the jurisdiction exercised by courts of equity in enjoining proceedings at law. Such injunctions do not run against the courts of law or their-judges, but only against the parties litigant therein. While they may be enforced by punitory measures against parties violating them, it is held that they are inoperative against the courts of law, and are without effect to oust their jurisdiction, restrain their proceedings, or avoid their judgments. High on Injunctions, § 46; Hill on Injunction, c. 6, p. 13.
“The ground of relief is therefore unfounded.
“In the case of State ex rel. City of New Orleans v. Théard, Judge, 48 La. Ann. 1448, 21 South. 28, the Gambrinos Association alleged ‘that the Sunday Law did not apply to said association in the sale of beer and refreshments at a picnic festival, and that a writ of injunction was necessary to protect them in their property rights,’ but the court held ‘that no court can enjoin the execution of a criminal law of the state or the officers upon whom devolves the duty from enforcing obedience to the law.’
“This doctrine was reaffirmed in Lecourt v. Gaster, 49 La. Ann. 487, 21 South. 646, and again in Sennette v. Police Jury, 129 La. bottom of page 732, 56 South. 653.
“And in Osborn v. Shreveport, 143 La. 932,1 Mr. Justice Monroe, as the organ of the court, hold ‘that a Criminal Court in the exercise of its constitutional jurisdiction cannot be ousted thereof by an order of a civil court possessing no supervisory control over it,’ and he adds ‘that, before a criminal or a civil court is possessed with jurisdiction of a case involving both an offense and a property right, the possessor of the property right invaded by enforcement of a penal ordinance may enjoin the adverse litigant from taking it to a criminal court.’ A judge is, of course, not a litigant, and if the litigant cares to take his ease before a court of criminal jurisdiction, the extreme effect of a disregard of the injunction would be the punishment of the litigant. But it is a palpable absurdity to say that an injunction issued by one court against a litigant ousts another court of a jurisdiction lodged in it by the Constitution.
“And in the case of the Philadelphia Co. v. Stimson, 223 U. S. 605, 32 Sup. Ct. 340, 56 L. Ed. 570, relied on by relators, the court draws the distinction between the exercise of a jurisdiction by a court vested- with that jurisdiction and the right to obtain injunction relief directed against a litigant proposing to institute criminal proceedings. Your honors will find it is clearly set out on page 621 of the quoted case (32 Sup. Ct. 345): ‘In this there was no attempt to restrain a court from trying persons charged with crime, or the grand jury from the exercise of its functions, but the injunction binds the defendant not to resort to criminal procedure to enforce illegal-demands.’
“It is therefore respectfully submitted that the application for prohibition made by relators be denied at their costs.”
*853[1,2] In the exercise of its supervisory jurisdiction over inferior courts conferred by article 94 of the Constitution, this court is not controlled by article 845 of the Code of Practice, but this supervisory jurisdiction cannot be exercised for the purpose of preventing a criminal court from trying a case regularly pending before it, of which it has jurisdiction, and simply for the reason that the legal question involved in the case has once before been passed on by the Supreme Court.
There is no denial that said prosecutions are regularly pending, and that the court of the respondent judge has jurisdiction of them.
The rule nisi herein is therefore recalled, and the present application is dismissed at the cost of the relators.
, MONROE, C. J., dissents.

 79 South. 513, 3 A. L. R. 955.